Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 The Status of Claims  
Claims 1-26 are pending. 

 The Lack of Unity
 

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 

Group I, claims 1-15 are drawn to a method of making compound A:

    PNG
    media_image1.png
    238
    288
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof, the method comprising steps 1-5
according to scheme 1

    PNG
    media_image2.png
    234
    498
    media_image2.png
    Greyscale

Group II, claims 16-23 drawn to a method of making compound 4a

    PNG
    media_image3.png
    257
    362
    media_image3.png
    Greyscale

the method comprising steps 1-4 according to scheme 1-a

    PNG
    media_image4.png
    443
    1155
    media_image4.png
    Greyscale



Group III, claim 24 is drawn to a compound of structure 5:


    PNG
    media_image5.png
    258
    354
    media_image5.png
    Greyscale

Group IV, claims 25-26 are drawn to a compound 4a:

    PNG
    media_image6.png
    263
    379
    media_image6.png
    Greyscale



	A.	The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  

	The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“ requirement of unity of invention ”).
	PCT Rule 13.2 states “ Where a group of  inventions is claimed in one and the same 	international application, the requirement of unity of invention referred to in Rule 13.1 	shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same  or corresponding special technical features. The expression “ special technical features” shall mean those technical 
In the instant case, the invention of Group I is directed to the method of making 
compound A: or a pharmaceutically acceptable salt thereof, the method
comprising steps 1-5 according to scheme 1, whereas the invention of Group II is directed to the a method of making compound 4a, the method comprising steps 1-4 according to scheme 1-a
	 However, they are unrelated to each other since according to Zhou et al (US 2014/0031297 A1), it has described the preparation of making compound A which can be prepared in different ways :


    PNG
    media_image7.png
    230
    334
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    233
    199
    media_image8.png
    Greyscale
unlike the invention of Group I.  Therefore, there is no special technical feature of Group II required in Group I. There is no single general inventive concept and no unity of invention for the method or the processes as defined in 37 CFR 1.475.

	In the instant case, the invention of Group II is directed to the method of making compound 4a, the method comprising steps 1-4 according to scheme 1-a, whereas the invention of Group III is directed to the compound of structure 5:



	 However, they are unrelated to each other since according to Zhou et al (US 2014/0031297 A1), it has described the preparation of making compound 5 which can be prepared in different ways :


    PNG
    media_image7.png
    230
    334
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    233
    199
    media_image8.png
    Greyscale
unlike the invention of Group II.  Therefore, there is no special technical feature of Group II required in Group III. There is no single general inventive concept and no unity of invention for the method or the processes as defined in 37 CFR 1.475.

	In the instant case, the invention of Group I is directed to the method of making compound A: or a pharmaceutically acceptable salt thereof, the method comprising steps 1-5 according to scheme 1, whereas the invention of Group IV is directed to the compound 4a. However, they are unrelated to each other since according to Zhou et al (US 2014/0031297 A1), it has described the preparation of making compound A which can be prepared in different ways :


    PNG
    media_image7.png
    230
    334
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    233
    199
    media_image8.png
    Greyscale
unlike the invention of Group I.  Therefore, there is no special technical feature of Group I required in Group IV. There is 

37 CFR 1.475 states that a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combination of categories:
a.	A product and a process specially adapted for the manufacture of said product; or
       b.	A product and a process of use of said product; or
       c.	A product, a process specially adapted for the manufacture of the said 
product, and a use of the said product; or
d.	A process and an apparatus or means specially designed for carrying out the said process; or 
e.  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specially designed for carrying out the said process.

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND

	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        11/13/2021